This is an appeal from the Superior court of Tulsa county. Plaintiff in error has served and filed his brief conformably to the rules of this court; but defendant in error has not filed its brief or offered excuse for failure so to do.
In a case where, as here, the brief of the *Page 62 
plaintiff in error appears reasonably to sustain the assignments of error it is not the duty of this court to search the record in order to find some theory upon which the judgment of the trial court may be sustained; but it may reverse the same in accordance with the prayer of the petition in error. The defendant in error has also ignored the order of this court of April 11, 1916, requiring it to execute an increased or additional bond.
The brief of the plaintiff in error herein appears reasonably to sustain the assignments of error. The judgment should therefore be reversed, with directions to the trial court to dismiss the cause.
By the Court: It is so ordered.